Citation Nr: 1602426	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  12-32 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to a higher initial disability rating for post-traumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

 
REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the RO in November 2010 and in April 2011 that granted service connection for PTSD evaluated as 70 percent disabling effective November 12, 2009.  The Veteran timely appealed for a higher initial rating.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disability prevents him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he believes his service-connected PTSD renders him unemployable.  Accordingly, in light of the holding in Rice, the issue on appeal includes a claim for entitlement to TDIU.

In some cases, but not all, the assignment of a total schedular rating renders a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  The Bradley Court held that a TDIU rating could serve as the "total" service-connected disability, if TDIU entitlement was solely predicated upon a single disability for the purpose of considering entitlement to special monthly compensation as provided in § 1114(s); and if there is additional service-connected disability or disabilities that are independently ratable at 60 percent, which are separate and distinct from the 100 percent service-connected disability and involve different anatomical segments or bodily systems.  Id.

Unlike the situation in Bradley, the Veteran in this case is only receiving compensation for one disability, which as shown below, warrants a total schedular rating.  Therefore, Bradley is distinguishable from the instant case, and the assignment of a 100 percent schedular evaluation renders the TDIU claim moot.
 


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's PTSD has been manifested by total impairment in social and occupational functioning, near-continuous anxiety and depression, suicidal ideation, impaired memory, irritability, isolation, and thoughts of injuring self and others.

2.  The Veteran's sole service-connected disability is PTSD.


CONCLUSIONS OF LAW

1.  Throughout the appeal, the criteria for an initial 100 percent disability rating for PTSD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The assignment of a 100 percent schedular evaluation for the Veteran's sole service-connected disability of PTSD, for the entirety of the period on appeal, renders the TDIU appeal moot. 38 U.S.C.A. § 7105 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In this case, as the benefits sought on appeal are granted in full, there can be no prejudice to the Veteran if there were errors in fulfilling either duty. 

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

The Board has thoroughly reviewed all the evidence in the Veteran's electronic claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran's service-connected PTSD has been evaluated as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, pertaining to anxiety disorders.  The actual criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula.

Under that formula, a 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of anxiety and depression.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.

Historically, private records reveal that the Veteran reported having difficulty with anxiety in January 2000.  He then reported being extremely irritable with driving and at work.  Regarding his "road rage," he worried about hurting someone on the road if he was "in the right frame of mind."  Records show medications were prescribed in November 2000 to help the Veteran control his outbursts over minor events.

VA records show that the Veteran was treated for PTSD and depression in December 2009, and was prescribed medications.  In January 2010, the Veteran reported noticing some difference in his mental health since starting the medication, which he had previously taken some time ago; and reported that he still had problems with insomnia, and with getting up two-to-three times nightly.

In October 2010, the Veteran's treating psychiatrist opined that the Veteran's level of disability was equal to 100 percent, based on symptomatology of flattened affect, panic attacks, difficulty in understanding complex commands, impaired judgment, disturbances of motivation, and difficulty in maintaining effective work and social relationships.  The psychiatrist reasoned that the Veteran suffered in silence, and that PTSD affected his life in ways that were not quantitated.  As a Vietnam Veteran who saw combat on a regular basis, the Veteran was able to survive because of strength of character and survival techniques; and he returned home to America and was criticized and humiliated.  The psychiatrist noted that the Veteran described significant depression; and described four-to-five episodes that lasted a week or more, related to anger, and when he took a gun and went out into the woods and he was "not hunting animals."

During a November 2010 VA examination, the Veteran reported a history of physical and verbal aggression towards his second wife, and indicated that he frequently "flew off the handle."  He described the incidents as "losing control," and described a verbal argument with a maternal cousin in which he lost control in front of his whole family.  The Veteran also reported some problems with aggression when previously working, and indicated that he was fired in January 2008 for unknown reasons.  He later worked part-time for a large retailer.  Additionally, the Veteran described an incident shortly following his discharge from active service, in which he was drinking and had a gun with him in a bar; and he was waiting for someone to take a swing at him so that he could "shoot and fire."  He reported three similar incidents over the years, and eventually sold all his guns in the 1990's because he was "afraid" he would do "something stupid."  He currently had no friends, and indicated that his wife's acquaintances typically interacted with his family.  He described several incidents of "road rage."

Mental status examination in November 2010 revealed that the Veteran provided an honest and forthcoming assessment of his current level of functioning, and that there was no evidence of exaggerating or over-reporting of symptoms.  His speech was unremarkable; and the rate, rhythm, volume, and prosody were within normal limits.  His mood and affect were congruent, and he spoke in a matter-of-fact demeanor.  There was some sense of emotional blunting.  The Veteran denied any suicidal or homicidal ideation; and there was no evidence of hallucinations, delusions, or of a formal thought disorder. A global assessment of functioning (GAF) score of 60 was assigned.

In January 2011, the Veteran reported that his PTSD had worsened due to "complete social impairment."  His treating psychiatrist also reported that the Veteran's PTSD was associated with anxiety and depression, and that the Veteran suffered anger and rage reactions.  The psychiatrist again opined that the proper diagnosis was PTSD, and recommended a 100 percent evaluation and unemployability, due to persistent and progressive symptomatology.

In July 2011, the Veteran's treating psychiatrist suggested that, if one was to confront the Veteran, one would see grossly inappropriate behavior and persistent danger of harming others.  As an example, the treating psychiatrist noted the Veteran's "road rage;" and opined that the Veteran was 100 percent disabled and unemployable.

In August 2011, the Veteran's wife reported that she dreaded going anywhere with the Veteran and that she felt trapped in the vehicle with him.  She indicated that, in the Veteran's mind, no one did anything right; and that they either did not know how to drive, or did not know where they were going.  She reported that the simplest thing would set him off.  The Veteran's wife also reported that, while the Veteran was well groomed when he went somewhere, he was not at home and neither took baths nor combed his hair, nor brushed his teeth for three-to-four days.

Also, in August 2011, the Veteran reported that he constantly walked a tight rope every day, and that it was a balancing act that really scared him.  He reported that it would not take much to push him the wrong way.  He also reported that when he worked part-time, his hours varied and he had only four weeks of 40 hours in a two-year period.

VA mental status evaluation in February 2012 revealed that the Veteran was not disorganized, suspicious, or delusional.  He appeared somewhat stable and needed minor adjustment to medication.

In November 2012, the Veteran reported that his work hours diminished to only 15 to 20 hours per week; and that his PTSD made his personal and work relationships nearly impossible to deal with on a daily basis.  Records show that he last worked part-time in February 2013.

The report of a May 2015 VA examination reflects a diagnosis of intermittent explosive disorder.  The Veteran reported that he retired from his part-time employment in 2013 because the "place" drove him nuts, people tried to hit him, and there were arguments all the time.  When asked about current PTSD symptoms, the Veteran reported going "off for no reason" and that he almost beat the dashboard apart, he screamed, cussed, and had "road rage."  The examiner noted depressed mood; and impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner also noted that persons with the Veteran's profile viewed others with cynicism and were pessimistic about the future; and that the Veteran's scoring on an elevated scale reflected frequent anger and physical aggression with others.  The examiner opined that it is more likely that without regular socialization with others, anger and irritability may increase, leaving one even less able to perform tasks of daily living; and that withdrawal from the workplace was also associated with increases in depression and marital discord.  No GAF score was provided.

In July 2015, the Veteran's wife described additional "road rage" and that the Veteran talked about "fixing his truck" so that he could "run over them like a tank."  She reported that he had no interest in anyone or anything for quite a while; and that he stayed at home in his pajamas and did not brush his teeth or take a shower for days, until he had to go somewhere.  She reported that he became angry if asked to do something around the house, and that it would not get done.  She reported that he could not keep his mind on what he was supposed to do.  He had issues with neighbors about the property line; and locked all doors and windows, and watched who drove down the street.  He acted as if he was on "guard duty" and did not get along with his friends at all.  He had not spoken with his sisters since their mom passed away in 2004.  She reported that his behavior had gotten worse, even though he took so much medicine to try to keep in check.  She reported that the Veteran thought about Vietnam "all the time" and was the reason he was "so grouchy and irritable."

In July 2015, the Veteran reported having a phobia about sounds, smells, certain songs, and sometimes certain sights.  He reported continuing road rage, problems with personal hygiene, becoming reclusive, fits of rage, and described both social and occupational impairment.
  
Also, in July 2015, the Veteran's treating psychiatrist noted the Veteran's isolation, aggressiveness, and sensitivity as all relating to his PTSD; and opined that the Veteran had total occupational and social impairment attributable to PTSD.  In support of the opinion, the psychiatrist reasoned that PTSD was progressive and became worse with time, not age; and that the Veteran now identified symptoms that affected him all his life.  His current symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once a week (flashbacks), chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, and persistent delusions or hallucinations (flashbacks).

In July 2015, the Veteran's treating psychiatrist reported treating the Veteran's PTSD since 2010; and opined that the Veteran met the criteria for 100 percent disability and unemployability due to gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, and memory loss for names of close relatives or own occupation or own name.

In this case, the Board finds that, throughout the appellate period, the overall evidence reflects severe impairment in several areas, such as work, family relations, judgment, thinking, or mood.  It is apparent that the Veteran's constant anxiety and depression made it nearly impossible for him to adapt to stressful circumstances, like work.  The evidence reflects that the Veteran became socially isolated and withdrawn, estranged, and detached-including from family members.  He currently was not working due primarily to PTSD.  His treating psychiatrist also noted that the Veteran had thoughts of harming himself or others.  The psychiatrist opined that the Veteran was totally disabled. 

The Board finds the Veteran's mental health complaints throughout the appellate period have been corroborated by his treating psychiatrist.

The Board also finds the treating psychiatrist's opinions in October 2010, January 2011, July 2011, and July 2015 to be probative in suggesting that the Veteran's service-connected PTSD rendered him 100 percent disabled and precluded substantially gainful employment.  In essence, the evidence of record demonstrates that the Veteran had not worked full-time since 2008; and that, since then, his part-time employment varied through 2013 and primarily had been described as marginal.

The Board also finds that the treating psychiatrist's opinions are entitled to greater probative weight than those of VA examiners primarily because the psychiatrist's opinions have been consistent throughout the years and are fully detailed.  The VA examiners' opinions, in contrast, showed varied psychiatric diagnoses and did not fully articulate the severity of the Veteran's symptoms.  Under these circumstances, and resolving doubt in the Veteran's favor, the Board finds that a 100 percent disability rating for PTSD is warranted throughout the appellate period.
For the foregoing reasons, the Board finds that the evidence is in favor of a 100 percent evaluation for PTSD from November 12, 2009.  Because symptoms attributable to psychiatric conditions other than PTSD have not been disassociated from the Veteran's service-connected disability, the Board has considered all 
psychiatric symptoms in addition to the service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).
  
As a final matter, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  As explained above, a total schedular rating has been granted for the Veteran's sole service-connected disability.  As such, the issue of entitlement to a total disability rating based on individual unemployability is rendered moot.  It is therefore dismissed.


ORDER

An initial disability rating of 100 percent for PTSD is granted, subject to the regulations governing the award of monetary benefits.

Entitlement to a TDIU is dismissed.



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


